Title: From John Adams to Horatio Gates Spafford, 26 April 1824
From: Adams, John
To: Spafford, Horatio Gates



Friend Spafford
Quincy April 26 1824

You have always been too good to me & I regret that I have never been able to make you any returns, your last favor to me is the most gratifying of all because it shows that your kindness to me is not extinct, In answer to your question you may undoubtedly send any volume to me by mail free of expence, I shall be happy to receive it, though I cannot read it, I may have some of it read to me And it will undoubtedly be valuable to my Children & if my life should be spared a few days longer I may give you my sentiments of such parts as I can hear—Though daily dying, half way in my eighty ninteeth year I am still your friend / and hearty well wisher
John Adams